Title: To George Washington from Edmond Atkin, 19 June 1757
From: Atkin, Edmond
To: Washington, George



Sir
Winchester 19 June 1757.

When the Swallows People came to Town this afternoon, with the Young French Officer their Prisoner, they came strait to my Lodgings, to pay their Compliment; and soon after carried him away to their own, to eat some Victuals, Hunger being uppermost in their Thoughts. In the Evening, before I would put you to the Trouble to attend (as I had determined to examine him then in the presence of yourself, & Mr Croghan Sir Wm Johnson’s Deputy), I Sent to inquire whether I might have him brought to me. And he was not to be found. Soon after standing at my door, I Saw your Quarter Master Mr Hamilton hastening by, in quest, as I learnt from himself, of my Interpreter (that is the King’s) Mr Smith, & of a Frenchman whose name he declined telling me, in order to carry them to Heath’s Ordinary to interpret for one or two Persons that wanted to talk with the Prisoner. In answer to My Question, how the Prisoner came there, he Said, he was carried there by an Indian and to another, who was it that wanted to talk with the Prisoner, I could get no Satisfactory Answer at all from him. At his Return with Mr Smith in Company, standing still in the Door, I charged the latter to go to Heath’s, & to bring away the Indian with his Prisoner directly to me. At the Same time directing myself to both I Said, I wondered how any Person whatever could presume (I beleive in my warmth I said also, dare) to take that Method to

examine the Prisoner, before I myself, or you the Commanding Officer of the Forces here, had had an Opportunity of asking a single Question of him? Major Finnie coming up to me presently afterwards, I told him what had happened, that I could not conceive who it was had been guilty of So extraordinary an Action, and desired him to be So kind as to inquire into it, & help to get back the Prisoner. He said, he was Sure it could not be any of your Officers, because he had but just left them all at the Fort (and indeed not long after I Saw a great many pass by from that way towards Heath’s). In a little time Major Finnie & Mr Smith came back, with the chief Indian, & the French Prisoner in his Possession; telling me, that it was only Lieutenant Baker that came to town with them, & wanted them to drink a Glass of Wine with him. Here I thought the Affair might have ended.
I then sent Mr Davenport to acquaint you, that the Prisoner was with me, and I should be glad of your Company, as I purposed to examine him. He brought me an Answer, that you was So very busy writing Letters, you could not possibly come. Wherefore I put off the Examination till tomorrow. But to my great Surpris⟨e⟩ Major Finnie who had undertook to desire one of your Officers to Stand Interpreter of French on this Occasion, brought Me Word, that he found many of them at Heath’s, who were one & all So very angry thinking themselves affronted by me, that it was declared among them, not one of the Regiment should do that Service for me (that little Service for their King & their Country). It Seems your Quarter Master Mr Hamilton, had told Some at least of those Officers what he had heard me utter (with Some Addition), as a Message from Me to them. I endeavoured as a Gentleman, by means of Mr Croghan as well as Major Finnie, only to Set the Matter in its’ true Light, as I have now done to you. But in vain. They will have it, I have given an Affront; and not less than all must be concerned in it, and So forth. By the way, had I known which I did not, that it was one or More Officers that Sent for the Prisoner to examine him, there was nothing amiss in what I said, bating the Word dare, which indeed is not very genteel if Said to them. For that Officer must know very little of Military Duty, who imagines he may freely examine a Prisoner of War before, or without the privity of his Commanding Officer. Something may be discovered

on Such Examination, that no Person else whatsoever ought to have had the least Knowledge of, and may be of the last Importance to the Service to keep concealed.
To compleat the whole Affair, learned Discussions have been held publickly on this Occasion, at another Publick House (Brinkers) by a young Ensign of your Regiment Supported by a young Volontier, who Says he thinks himself obliged to Stand by the Officers, right or wrong. This Ensign who pretends to know the Length, Breadth & Depth of my Rights & Powers by my Commission, in the End bid Mr Davenport in the hearing of one of my Domesticks & others, “to tell Atkin (mark his polite Stile) that he & every Officer in the Regiment had as much Right & Power to examine the Prisoner as I had.” This from Ensign Thompson, to his Majesty’s Agent & Superintendent of Indian Affairs in the four Southern Provinces.
It is easy to foresee the Tendency of this ill judged silly Spirit & Behaviour of the Officers. It cannot but affect me in my Office, & consequently in his Majesty’s Service; for which reason I think fit to lay it before you, not in the least doubting from your natural good Sense & Prudence, that you will check it in the Bud, & take proper Notice of Ensign Thompson & Mr Hamilton in particular. And I hope you will think this a proper Opportunity for making known to all the Officers of your Regiment (what I believe is not yet known to all), the Governour’s Proclamation concerning the Behaviour of People towards me & the Indians.
For my own part, as I have nothing in view but actual Service, So without entering into critical Disquisitions of the exact bounds & limits of my Right & Power, I shall always think it a part of my Duty to keep up a good Understanding with all Commanding Officers in the different Places I go to, as I know it will be their Duty also to countenance & support me to the utmost of their Power. I am Sir Your Most Obedt Servant

Edmd Atkin

